



Exhibit 10.2


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:
Steven S. Sintros
No. of Restricted Stock Units:
1,512
Grant Date:
December 14, 2017

Pursuant to the UniFirst Corporation Amended and Restated 2010 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), UniFirst
Corporation (the “Company”) hereby grants an award of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above. Each
Restricted Stock Unit shall relate to one share of Common Stock, par value $0.10
per share (the “Stock”), of the Company.
1.Restrictions on Transfer of Award. The Grantee shall have no rights with
respect to this Award unless Grantee shall have accepted this Award by signing
and delivering a copy of this Award Agreement as set forth herein. If this Award
is not so accepted within 30 days of the Grant Date, the Grantee shall forfeit
the Award in its entirety (regardless of whether vested or unvested). This Award
may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have been earned and have
vested as provided in Paragraphs 2 and 3 of this Agreement and (ii) shares of
Stock have been issued to the Grantee in accordance with the terms of the Plan
and this Agreement.
2.Earning of Restricted Stock Units.
(a)The number of Restricted Stock Units to be earned by the Grantee will vary
depending upon the Company’s achievement of the Performance Criteria, as set
forth below in this Paragraph 2. The number of Restricted Stock Units determined
pursuant to this Paragraph 2 shall be deemed earned by the Grantee.
(b)The Performance Criteria for the determination of the number of Restricted
Stock Units earned hereunder will be based on the Company’s consolidated revenue
adjusted as set forth in Paragraph 2(c) (“Revenue”) and operating margin
adjusted as set forth in Paragraph 2(c) (“Operating Margin”) for the last three
fiscal quarters of the Company’s 2018 fiscal year on a cumulative basis (“Fiscal
2018”). The maximum number of Restricted Stock Units that may be earned on
account of the achievement of the Performance Criteria based on the Company’s
Revenue is 756 Restricted Stock Units. The maximum number of Restricted Stock
Units that may be earned on account of the achievement of the Performance
Criteria based on the Company’s Operating Margin is 756 Restricted Stock Units.
Such Performance Criteria and the number of Restricted Stock Units that will be
earned upon achievement of such Performance Criteria are as follows:





--------------------------------------------------------------------------------







Fiscal 2018:
 
Performance Achieved
Number of Shares Earned
Threshold:
Revenue - $1,625,000,000 less the amount of Revenue from the first fiscal
quarter of Fiscal 2018


454
 
Operating Margin - The percentage amount for the last nine months of Fiscal 2018
that, when averaged on a weighted basis with the actual Operating Margin from
the first fiscal quarter of Fiscal 2018, is 14.50%


453
Target:
Revenue - $1,637,500,000 less the amount of Revenue from the first fiscal
quarter of Fiscal 2018
605


 
Operating Margin - The percentage amount for the last nine months of Fiscal 2018
that, when averaged on a weighted basis with the actual Operating Margin from
the first fiscal quarter of Fiscal 2018, is 15.50%
605
Maximum:
Revenue - $1,650,000,000 less the amount of Revenue from the first fiscal
quarter of Fiscal 2018
756
 
Operating Margin - The percentage amount for the last nine months of Fiscal 2018
that, when averaged on a weighted basis with the actual Operating Margin from
the first fiscal quarter of Fiscal 2018, is 16.50%
756



(c)The Administrator shall certify at its first meeting after the first public
release by the Company of its audited financial statements for Fiscal 2018
whether the Performance Criteria have been met with respect to such fiscal year
(the “Certification Date”).
All determinations regarding satisfaction of the Performance Criteria will be
based on the Company’s audited financial statements and its books and records
for Fiscal 2018; provided that (1) the Company’s revenues shall be adjusted to
reflect the impact of any decrease in the exchange rate of the Canadian dollar
to the U.S. dollar from 0.80 to 1.0 during Fiscal 2018, and (2) the Company’s
operating margins shall be adjusted to add back non-cash items, including
depreciation, intangibles amortization and stock-based compensation and to
reflect the following exclusions: changes in Generally Accepted Accounting
Principles impacting operating income, any losses, costs or expenses associated
with or arising from any claims, litigation, regulatory investigations, or
environmental investigations and remediation which in the aggregate in Fiscal
2018 are in excess of $500,000; any losses, costs or expenses associated with or
arising from any impairment of tangible or intangible assets; any losses, costs
or expenses associated with or arising from any natural catastrophes, war,
terrorism, business interruption or similar events; certain gain contingencies;
any health care costs or expenses in Fiscal 2018 that are in excess of 3.1% of
the Company’s Revenue for such period; and any costs for Fiscal 2018 for any
outside contractor or consultant, or internal employees (for those individuals
hired after October 1, 2017), in each case associated with or related to the
planning, development, testing, training, transition, or deployment of the
UniFirst Billing System which are expensed for financial statement reporting
purposes.
3.Vesting of Restricted Stock Units. To the extent the Restricted Stock Units
are earned pursuant to and in accordance with Paragraph 2 of this Agreement, the
restrictions and conditions of Paragraph 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
remains an employee of the Company or a Subsidiary on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Paragraph 1
shall lapse only with respect to the number of Restricted Stock Units specified
as vested on such date





--------------------------------------------------------------------------------





Number of
Shares Vested
Vesting Date
33.33% of Shares Earned
Certification Date
33.33% of Shares Earned
First Anniversary of Certification Date
33.34% of Shares Earned
Second Anniversary of Certification Date



Subsequent to such Vesting Date or Dates, the Restricted Stock Units shall be
settled as set forth in Paragraph 5 below. The Administrator may at any time
accelerate the vesting schedule specified in this Paragraph 3.
4.Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 3, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.
5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 3 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.





--------------------------------------------------------------------------------





 
 
UNIFIRST CORPORATION


 
By:
/s/ Raymond C. Zemlin
 
 
Raymond C. Zemlin
 
 
Chairman of the Board of Directors





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.    
Dated: December 14, 2017
 
/s/ Steven S. Sintros
 
 
Grantee's Signature
 
 
 
 
 
Grantee’s name and address:
 
 
Steven S. Sintros
 
 
c/o UniFirst Corporation
 
 
68 Jonspin Road
 
 
Wilmington, MA 01887






